United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF COMMERCE, PATENT &
TRADEMARK OFFICE, Alexandria, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1418
Issued: September 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 27, 2016 appellant timely filed an appeal from a February 3, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an injury in the performance of duty on
May 12, 2015.
FACTUAL HISTORY
On June 5, 2015 appellant, then a 31-year-old patent examiner, filed a traumatic injury
claim (Form CA-1) alleging that on May 12, 2015 at 12:00 p.m., he sustained a left ankle injury
while playing soccer with coworkers at Onelife Fitness Gym in Alexandria, Virginia. His
1

5 U.S.C. § 8101 et seq.

regular tour of duty was 8:00 a.m. to 5:00 p.m., Monday through Friday. Appellant stopped
work on May 12, 2015 and resumed work on May 15, 2015. On Form CA-1, the employing
establishment indicated that he was not in the performance of duty at the time of the alleged
incident. It further noted that the incident occurred off-site and was unrelated to any
performance appraisal plan (PAP) element.
On May 12, 2015 appellant was treated in the Inova Fairfax Hospital emergency room
(ER), where he received a diagnosis of left ankle sprain. The ER records reflect that at noon that
day, appellant was “playing soccer at work gym” and was kicked in the left lateral ankle by
another player. Additional medical evidence submitted with the claim included reports from
Dr. Richard S. Mendelsohn, a podiatrist, dated June 10, July 8 and 22, 2015. Dr. Mendelsohn
noted a May 11, 2015 history of injury of being kicked in the ankle while playing soccer. He
diagnosed left ankle tendinitis. OWCP also received physical therapy notes from June 18
through July 21, 2015.
In an August 18, 2015 claim development letter, OWCP advised appellant of the factual
and medical evidence needed to establish his claim. It specifically asked him to provide
information regarding his off-premises activities at the time of his May 12, 2015 injury. OWCP
inquired whether the recreational activity or physical fitness program was mandatory or
voluntary. Additionally, it asked whether appellant participated in an agency physical fitness
plan (PFP), and if he had been medically cleared to participate. OWCP requested similar
information from the employing establishment regarding appellant’s May 12, 2015 recreational
and/or physical fitness activities.
In a September 8, 2015 statement, appellant indicated that the employing establishment
had a contract with Onelife Fitness gym, and that he and his coworkers used the facility every
Tuesday from 11:00 a.m. to 2:00 p.m. for an employee soccer game. He also indicated that he
had been playing soccer along with other patent examiners at that same gym for approximately
two years. Appellant stated that participation for the soccer game was “optional.” He also noted
that there were signs in the employing establishment’s physical fitness gym “to join the
[Tuesday] soccer games….”
In a September 11, 2015 response to OWCP’s questions, the employing establishment
indicated that appellant was not required to participate in a physical fitness program or any other
recreational activity, and that he was not participating in an agency PFP. It stated it did not
provide any leadership, equipment or facilities for employee physical fitness or recreation and
that it did not derive any benefit from the employee’s participation in the activity.
OWCP also received a May 12, 2015 left ankle x-ray that revealed no fracture or
dislocation. However, there was a suggestion of a slight widening of the distal tibiofibular
syndesmosis.
In a September 17, 2015 decision, OWCP denied appellant’s claim finding that he was
not in the performance of duty when injured on May 12, 2015. The decision noted that
according to the employing establishment, appellant’s participation in the soccer game was not
related to his employment as a patent examiner, nor was he “required, persuaded, or permitted to
participate in the activity.”

2

Appellant timely requested a review of the written record before the Branch of Hearings
and Review.
By decision dated February 3, 2016, the hearing representative affirmed OWCP’s
September 17, 2015 denial of the claim. He found that the May 12, 2015 incident occurred offpremises and that the employing establishment did not require employees to participate. The
hearing representative also noted that there was no evidence that the employing establishment
derived any benefit from appellant’s participation in the weekly soccer game, apart from the
intangible health or morale value. He further found that the activity was not part of an
employing establishment sponsored physical fitness program. Additionally, while the employing
establishment subsidized the activity at Onelife Fitness, the hearing representative found that
providing gym access on a voluntary basis was insufficient, by itself, to place the activity in the
course of employment.
LEGAL PRECEDENT
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.2 The phrase sustained
while in the performance of duty is regarded as the equivalent of the coverage formula
commonly found in workers’ compensation laws, namely, arising out of, and in the course of
employment.3 In the course of employment relates to the elements of time, place, and work
activity. To arise in the course of employment, an injury must occur at a time when the
employee may reasonably be stated to be engaged in his master’s business, at a place when he
may reasonably be expected to be in connection with his employment, and while he was
reasonably fulfilling the duties of his employment or engaged in doing something incidental
thereto.
As to the phrase in the course of employment, the Board has accepted the general rule of
workers’ compensation law that, as to employees having fixed hours and places of work, injuries
occurring on the premises of the employing establishment, while the employees are going to or
from work, before or after working hours, at lunch time, or on authorized break are
compensable.4
With regard to recreational or social activities, the Board has held that such activities
arise in the course of employment when:
“(1) They occur on the premises during a lunch or recreational period as a regular
incident of the employment; or

2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
4

Narbik A. Karamian, 40 ECAB 617, 618 (1989). The Board has also applied this general rule of workers’
compensation law in circumstances where the employee was on an authorized break. See Eileen R. Gibbons, 52
ECAB 209 (2001).

3

“(2) The [employing establishment], by expressly or impliedly requiring
participation, or by making the activity part of the service of the employee, brings
the activity within the orbit of employment; or
“(3) The [employing establishment] derives substantial direct benefit from the
activity beyond the intangible value of improvement in employee health and
morale that is common to all kinds of recreation and social life.”5
ANALYSIS
At 12:00 p.m. on May 12, 2015 appellant injured his left ankle while participating in a
weekly soccer game with fellow employees at an off-premises gym. The incident occurred at the
time, place, and in the manner alleged. OWCP’s hearing representative denied appellant’s claim
because his injury was not sustained while in the performance of duty. The Board finds that
appellant has not established that he was in the performance of duty when injured on
May 12, 2015.
Although appellant’s May 12, 2015 injury occurred during a lunch or recreational period,
he was off-premises at a private gym, Onelife Fitness, when injured. In his September 8, 2015
statement, appellant acknowledged that his May 12, 2015 injury occurred off-premises.
However, he claimed that the employing establishment had a contract with Onelife Fitness, and
thus, provided access to the facility where he was injured. In a September 11, 2015 response, the
employing establishment indicated that appellant was injured off-premises and that it had not
provided “leadership, equipment, or facilities” to appellant “for the activity” in question.
Appellant has not submitted any evidence to substantiate his claim that the employing
establishment had a contract with Onelife Fitness. Accordingly, his off-premises lunchtime
injury does not meet the first of three elements in determining whether a recreational or social
activity arose in the performance of duty.6
A recreational or social activity may also be considered to have arisen in the course of
employment when the employer either expressly or implicitly requires participation, or by
making the activity part of the service of the employee. However, in this instance appellant’s
participation in the off-premises weekly soccer game was strictly voluntary, or as he described it,
“optional.”7 Although employees were ostensibly encouraged to join in the weekly soccer
games, as evidenced by signs posted in the employing establishment’s on-premises physical
fitness center, appellant’s use of the off-premises gym and his participation in the weekly soccer
game were voluntary. Additionally, there is no indication from the record that appellant was
required to participate in an agency PFP. Appellant’s position as a patent examiner did not

5

See T.E., Docket No. 13-99 (issued May 10, 2013); Lawrence J. Kolodzi, 44 ECAB 818, 822 (1993); see
also A. Larson, The Law of Workers’ Compensation § 22.00 (2015).
6

See H.S., 55 ECAB 554, 558 (2007).

7

The Board has noted that when the degree of employing establishment involvement descends from compulsion
to mere sponsorship or encouragement, the questions become closer, and the test includes whether the employing
establishment sponsored or financed the activity and whether attendance was voluntary. C.C., Docket No. 13-2177
(issued April 2, 2014); Kenneth B. Wright, 44 ECAB 176, 183 (1992).

4

require a physical fitness routine as either an express or implied requirement of employment.8
The employing establishment indicated as much in its September 11, 2015 statement.
Finally, there is no evidence that the employing establishment derived substantial direct
benefit from the employees’ weekly soccer game beyond the intangible value of improving
employee health and morale that is common to all kinds of recreation and social life. The
intangible value of improved health or morale, in and of itself, does not bring a recreational
activity within the orbit of employment.9
On appeal appellant reiterates that he was in the performance of duty at the time of the
injury. For the above-noted reasons, the Board finds that he failed to establish that he sustained
an injury in the performance of duty on May 12, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
May 12, 2015.

8

See J.L., Docket No. 12-947 (issued March 11, 2013) (a law enforcement officer was in the performance of duty
while exercising at a private health facility approved by his employing establishment during his work shift; however,
the claim was denied as the medical evidence was insufficient to establish causal relationship). Cf. C.C., supra note
7 (a special agent/criminal investigator was not injured in the performance of duty as the injury did not occur during
regular work hours, on the employing establishment’s premises, or during the course of participation in a physical
fitness program).
9

J.S., Docket No. 15-510 (issued June 20, 2015); S.B., Docket No. 11-1637 (issued April 12, 2012); R.P., Docket
No. 10-1173 (issued January 19, 2011); Ricky A. Paylor, 57 ECAB 568 (2006); Lawrence J. Kolodzi, 44 ECAB 818,
822 (1993); see also Arthur Larson, The Law of Workers’ Compensation § 22.00 (2012).

5

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

